

 
 Exhibit 10.03

AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN


(Effective as of August 4, 2011)














EASTMAN CHEMICAL COMPANY



76 
 

--------------------------------------------------------------------------------

 
 Exhibit 10.03

AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN
 
TABLE OF CONTENTS
 
Section                           TitlePage
 
Preamble
 
78

Section 1.
Definitions 
78

Section 2.
Deferral of Compensation; Allocations 
82

Section 3.
Deferral Elections 
82

Section 4.
Hypothetical Investments 
83

Section 5.
Deferrals and Crediting Amounts to Accounts 
83

Section 6.
Deferral Period 
84

Section 7.
Investment in the Stock Account and Transfers Between Accounts 
84

Section 8.
Payment of Deferred Compensation 
86

Section 9. 
Payment of Deferred Compensation After Death
 88

Section 10.
Acceleration of Payment for Unforeseeable Emergency 
88

Section 11. 
Non-Competition and Non-Disclosure Provision
 89

Section 12.
Participant’s Rights Unsecured 
89

Section 13.
No Right to Continued Employment 
89

Section 14.
Statement of Account 
89

Section 15.
Deductions 
89

Section 16.
Administration 
89

Section 17.
Amendment 
90

Section 18.
Governing Law 
90

Section 19.
Change in Control 
90

Section 20.
Compliance with SEC Regulations 
91

Section 21.
Successors and Assigns 
91

Section 22.
Claims Procedures 
91

Section 23.
Compliance with Section 409A 
92




 
77

--------------------------------------------------------------------------------

 
 Exhibit 10.03

AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN
 
Preamble.  This Amended and Restated Eastman Executive Deferred Compensation
Plan (the “Plan”) is an unfunded, nonqualified deferred compensation arrangement
maintained primarily for a select group of management or highly compensated
employees of Eastman Chemical Company (“the Company”) and certain of its
subsidiaries, within the meaning of Section 201(2) of the Employee Retirement
Income Security Act of 1974, as amended.  Under this Plan, each Eligible
Employee is annually given an opportunity to defer payment of part of his or her
cash compensation.  In addition, certain amounts not eligible to be contributed
to the EIP/ESOP (as defined below) on behalf of Eligible Employees due to
certain limitations applicable to that plan are paid on a deferred basis under
this Plan.
 
This Plan originally was adopted effective January 1, 1994, amended and restated
effective as of August 1, 2002 and August 1, 2007 and subsequently amended and
restated again effective as of December 31, 2008 in order to comply with Code
Section 409A.  As permitted under guidance issued under Code Section 409A, this
Plan does not contain provisions retroactive to the effective date of Code
Section 409A and guidance issued thereunder.  There are no longer any amounts
credited to Grandfathered Accounts under the Plan (as that term is defined in
the 2008 amended and restated Plan document).
 
Section 1.                       Definitions.
 
Section 1.1.                                   “Account” means the EDCP
Account.  The EDCP Account is further sub-divided into an Interest Account and a
Stock Account and is sub-divided into separate Class Year Accounts.
 
Section 1.2.                                   “Board” means the Board of
Directors of the Company.
 

  78
 

--------------------------------------------------------------------------------

 Exhibit 10.03

Section 1.3.                                    “Change In Control” means a
change in control of the Company of a nature that would be required to be
reported (assuming such event has not been “previously reported”) in response to
Item 1 (a) of a Current Report on Form 8-K, as in effect on December 31, 2001,
pursuant to Section 13 or 15(d) of the Exchange Act; provided that, without
limitation, a Change In Control shall be deemed to have occurred at such time as
(i) any “person” within the meaning of Section 14(d) of the Exchange Act, other
than the Company, a subsidiary of the Company, or any employee benefit plan(s)
sponsored by the Company or any subsidiary of the Company, is or has become the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of 25% or more of the combined voting power of the outstanding
securities of the Company ordinarily having the right to vote at the election of
directors; provided, however, that the following will not constitute a Change In
Control: any acquisition by any corporation if, immediately following such
acquisition, more than 75% of the outstanding securities of the acquiring
corporation ordinarily having the right to vote in the election of directors is
beneficially owned by all or substantially all of those persons who, immediately
prior to such acquisition, were the beneficial owners of the outstanding
securities of the Company ordinarily having the right to vote in the election of
directors, or (ii) individuals who constitute the Board on January 1, 2002 (the
“Incumbent Board”) have ceased for any reason to constitute at least a majority
thereof, provided that: any person becoming a director subsequent to January 1,
2002 whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least three-quarters (3/4) of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination) shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board,
(iii) upon approval by the Company’s stockholders of a reorganization, merger or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than 75% of the outstanding securities
of the resulting corporation ordinarily having the right to vote in the election
of directors; or (iv) upon approval by the Company’s stockholders of a complete
liquidation and dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company other than to a subsidiary
of the Company.
 
Section 1.4.                                   “Class Year” means each calendar
year.
 
Section 1.5.                                   “Code” means the Internal Revenue
Code of 1986, as amended.
 
Section 1.6.                                   “Common Stock” means the $.01 par
value common stock of the Company.
 
Section 1.7.                                   “Company” means Eastman Chemical
Company.
 
Section 1.8.                                   “Compensation Committee” or
“Committee” shall mean the Compensation and Management Development Committee of
the Board.
 
Section 1.9.                                   “Compensation Group” shall mean
the Company’s internal organization responsible for the administration of the
payment of benefits under this Plan.
 

79
 

--------------------------------------------------------------------------------

 
 Exhibit 10.03

Section 1.10.                                    “Deferrable Amount” means, for
a given fiscal year of the Company, an amount equal to the sum of the Eligible
Employee’s (i) annual base cash compensation; (ii) annual cash payments under
performance incentive and sales incentive plans of the Company in which an
Eligible Employee participates and which may be identified by the Compensation
Group from time to time as deferrable under this Plan; (iii) stock and
stock-based awards under the Omnibus Plan which, under the terms of the Omnibus
Plan and the award, are payable in cash and required or allowed to be deferred
into this Plan; (iv) any special compensation payable to an Eligible Employee in
connection with his or her initial employment with the Company or the
acquisition by the Company of such person’s previous employer (such as a
retention bonus) and (v) to the extent applicable, any non-elective deferrals
contributed to this Plan by the Company on behalf of an Eligible Employee (other
than an ESOP/RSC Allocation).  Notwithstanding the foregoing, the Deferrable
Amount shall not include (i) any amount that must be withheld from the Eligible
Employee’s wages for income or employment tax purposes or (ii) with respect to
elections made during an Initial Enrollment Period, cash payments to an Eligible
Employee under an annual incentive performance plan.
 
Section 1.11.                                   “Disability” means the
Participant (i) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under the Applicable Disability
Plan (as defined below), or (ii) qualifies for Social Security disability
benefits.  The “Applicable Disability Plan” shall be the group long-term
disability insurance plan offered by the Company to the Participant at the time
of the determination.  If no group long-term disability insurance plan is being
offered to the Participant at the time of such determination, the Participant
shall be required to satisfy clause (ii) in order to be declared Disabled for
purposes of this Plan.
 
Section 1.12.                                   “EIP/ESOP” means the Eastman
Investment and Employee Stock Ownership Plan.
 
“Eligible Employee” means a U.S.-based employee of the Company or any of its
U.S. Subsidiaries who (i) has a “Business and Technical” salary grade
classification of 49 or above, or of 105 or above, (ii) is paid on the Company’s
payroll and (iii) is not party to an agreement that excludes the employee from
participation in the Plan. An employee who would be an Eligible Employee except
that he or she is not paid on the Company’s payroll shall become an Eligible
Employee at the time he or she is transferred onto the Company’s payroll.  If
any employee later ceases to be an Eligible Employee, the employee shall
continue to be treated as an Eligible Employee for the remainder of the Class
Year in which the change occurred that caused the employee to cease to be an
Eligible Employee.  Consequently, his or her deferral and payment elections for
that Class Year shall remain in effect to the end of the Class Year, and any
ESOP/RSC Allocation relating to service performance during such Class Year shall
be governed by the Participant’s deferral election for such Class Year or the
Plan’s default payment provisions, as applicable.
 
Section 1.13.                                   “Employee Service Center” means
the Company’s internal organization responsible for processing transactions and
providing general information for Participants under this Plan.
 
Section 1.14.                                   “Enrollment Period” means the
period designated by the Compensation Group each year, provided however, that
such period shall end on or before the last business day of the Class Year
immediately prior to the Class Year to which the Enrollment Period relates.
 
Section 1.15.                                   “ESOP/RSC Allocation” has the
meaning assigned to that term in Section 2.2.
 
Section 1.16.                                   “Excess Compensation” means the
excess, if any, of (1) an Employee’s “Company Compensation” as defined in the
EIP/ESOP, over (2) the dollar amount under Code Section 401(a)(17) applicable to
the EIP/ESOP for a given plan year of the EIP/ESOP.
 

  80
 

--------------------------------------------------------------------------------

 Exhibit 10.03
 
 
Section 1.17.                                   “Exchange Act” means the
Securities Exchange Act of 1934, as amended.
 
Section 1.18.                                   “Final 409A Regulations” means
final Treasury Regulations promulgated under Code Section 409A.
 
Section 1.19.                                   “Initial Enrollment Period”
means, for an Eligible Employee who is newly employed by the Company, the period
ending no later than thirty (30) days after the date on which such person became
an Eligible Employee, and beginning on such earlier date as may be established
by the Compensation Group.  For a person who becomes an Eligible Employee
through an acquisition by the Company of such person’s previous employer,
“Initial Enrollment Period” shall mean the period ending no later than thirty
(30) days after the date of the acquisition, and beginning on such earlier date
as may be established by the Compensation Group.  An Eligible Employee who is
rehired by the Company may not enroll during the Initial Enrollment Period if he
or she was eligible to participate in this Plan (or any plan required to be
aggregated with this Plan under the Final 409A Regulations) at any time during
the twenty-four (24) month period prior to his or her rehire.
 
Section 1.20.                                   “Interest Account” means the
account established by the Company for each Participant for compensation
deferred or Excess Contribution amounts credited pursuant to this Plan and which
shall bear interest as described in Section 4.1 below.  The maintenance of
individual Interest Accounts is for bookkeeping purposes only.
 
Section 1.21.                                   “Interest Rate” means the
monthly average of bank prime lending rates (as reported by financial
information reporting services), such average to be determined as of the last
day of each month and credited daily in accordance with procedures established
by the Compensation Group.
 
“Market Value” means the closing price of the shares of Common Stock on the New
York Stock Exchange on the day on which such value is to be determined or, if no
such shares were traded on such day, said closing price on the next business day
on which such shares are traded, provided, however, that if at any relevant time
the shares of Common Stock are not traded on the New York Stock Exchange, then
“Market Value” shall be determined by reference to the closing price of the
shares of Common Stock on another national securities exchange, if applicable,
or if the shares are not traded on an exchange but are traded in the
over-the-counter market, by reference to the last sale price or the closing
“asked” price of the shares in the over-the-counter market as reported by the
National Association of Securities Dealers Automated Quotation System (NASDAQ)
or other national quotation service.
 
Section 1.22.                                   “Omnibus Plan” means the Eastman
Chemical Company 1994 Omnibus Long-Term Compensation Plan, any successor plan to
the Omnibus Plan or any subsequently adopted plan of the Company providing for
awards of stock and stock-based compensation to Company employees.
 
Section 1.23.                                   “Participant” means an Eligible
Employee who (i) elects for one or more Class Years to defer compensation
pursuant to this Plan; or (ii) receives an ESOP/RSC Allocation under Section 2.2
of this Plan.
 
Section 1.24.                                   “Plan” means this amended and
restated Eastman Executive Deferred Compensation Plan.
 
Section 1.25.                                   “Section 16 Insider” means a
Participant who is, with respect to the Company, subject to the reporting
requirements of Section 16 of the Exchange Act.
 

 
81

--------------------------------------------------------------------------------

 Exhibit 10.03

Section 1.26.                                    “Senior HR Executive” has the
meaning assigned to that term in Section 10.1.
 
Section 1.27.                                   “Stock Account” means the
account established by the Company for each Participant, the performance of
which shall be measured by reference to the Market Value of Common Stock.  The
maintenance of individual Stock Accounts is for bookkeeping purposes only.
 
Section 1.28.                                   “Termination of Employment”
means a separation from service under Code Section 409A and the Final 409A
Regulations.
 
Section 1.29.                                   “Unforeseeable Emergency” means
severe financial hardship of the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
beneficiary or a dependent (as defined in Code Section 152 without regard to
Code Section 152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s
property due to casualty (including the need to rebuild a home not otherwise
covered by insurance), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  Except as otherwise provided herein, the purchase of a home and
the payment of college tuition are not unforeseeable emergencies.
 
Section 1.30.                                   “U.S. Subsidiaries” means the
United States subsidiaries of the Company other than those subsidiaries listed
on Schedule A.
 
Section 1.31.                                   “Valuation Date” means each
business day.
 
Section 2.                       Deferral of Compensation; Allocations.
 
Deferrable Amount Election.  An Eligible Employee may elect to defer receipt of
all or any portion of his or her Deferrable Amount to the Interest Account
and/or Stock Account within such person’s EDCP Account for the applicable Class
Year.  A Participant may make deferrals under this Plan regardless of whether
the Participant elects deferrals under the EIP/ESOP for that Class Year.  If,
after the start of a Class Year, an Eligible Employee terminates employment with
the Company and all of its U.S. Subsidiaries or otherwise ceases to be an
Eligible Employee, any previous Class Year deferral election and distribution
election relating to a payment or award under the Company’s Omnibus Plan and any
performance incentive or sales incentive plan of the Company in which an
Eligible Employee participates (or relating to any other Deferrable Amount),
shall remain in effect for such items of compensation payable with respect to
such Class Year.
 
Section 2.1.                                   Deferral of ESOP/RSC
Allocation.  For any Class Year during which an Eligible Employee has Excess
Compensation, then at such time, if any, as the Company makes a contribution to
the EIP/ESOP with respect to such Class Year, the Company shall credit to the
Eligible Employee’s EDCP Account under this Plan, an amount equal to the product
of (1) the amount of such Eligible Employee’s Excess Compensation multiplied by
(2) the ESOP or RSC contribution percentage for that Class Year under the
EIP/ESOP (the “ESOP/RSC Allocation”).  Such amount shall be credited according
to the Eligible Employee’s investment election.
 
Section 3.                       Deferral Elections.
 
Section 3.1.                                   General.  An Eligible Employee
who wishes to defer compensation must irrevocably elect to do so during the
applicable Enrollment Period.  The Enrollment Period shall end prior to the
first day of the service year with respect to the applicable Deferrable
Amount.  The “service year” is the Eligible Employee’s taxable year in which the
services related to the Deferrable Amount will be performed by the Eligible
Employee.  Elections shall be made annually for each Class Year.  An election
made during an Enrollment Period shall become irrevocable on the date the
Enrollment Period ends.
 

 
82

--------------------------------------------------------------------------------

 Exhibit 10.03

Section 3.2.                                   Elections During the Initial
Enrollment Period.  Notwithstanding the foregoing, (i) in the first Class Year
in which a person becomes an Eligible Employee by reason of being employed by
the Company, and (ii) in the first Class Year in which a person becomes an
Eligible Employee through an acquisition by the Company of such person’s
previous employer, the Eligible Employee may elect to defer receipt of all or
any portion of his or her Deferrable Amount earned for services performed on and
after the first day of the payroll beginning immediately after the date on which
the Participant makes the deferral election (the “Initial Payroll Date”),
provided that such deferral election is made no later than the last day of the
Initial Enrollment Period and that the following conditions are met:
 
(a) where the Deferrable Amount will be earned over a specified performance
period that began prior to the last day of the Initial Enrollment Period, the
amount deferred is limited to an amount equal to the amount payable for the
performance period multiplied by the ratio of the number of days remaining in
the performance period after the Initial Payroll Date over the total number of
days in the performance period, and
 
(b) in the case of a rehired Eligible Employee, the Eligible Employee has not
been eligible to participate in the Plan (or any plan required to be aggregated
with the Plan under the Final 409A Regulations) at any time during the
twenty-four month period prior to his or her rehire.
 
A deferral election made during an Initial Enrollment Period shall become
irrevocable at the time it is made.
 
Section 4.                       Hypothetical Investments.
 
Section 4.1.                                   Interest Accounts.  Amounts in a
Participant’s Interest Accounts are hypothetically invested in an interest
bearing account which bears interest computed at the Interest Rate.
 
Section 4.2.                                   Stock Accounts.  Amounts in a
Participant’s Stock Accounts are hypothetically invested in units of Common
Stock.  Amounts deferred into Stock Accounts are recorded as units of Common
Stock, and fractions thereof with one unit equating to a single share of Common
Stock.  Thus, the value of one unit shall be the Market Value of a single share
of Common Stock.  The use of units is merely a bookkeeping convenience; the
units are not actual shares of Common Stock.  The Company will not reserve or
otherwise set aside any Common Stock for or to any Stock Account.
 
Section 5.                       Deferrals and Crediting Amounts to Accounts.
 
Section 5.1.                                   Manner of Electing Deferral.  An
Eligible Employee may elect to defer compensation by completing the deferral
election process established by the Compensation Group.  For each Class Year,
each Eligible Employee shall elect, in the manner specified by the Compensation
Group, (i) the amount and sources of Deferrable Amount to be deferred; (ii)
whether deferral of annual base cash compensation is to be at the same rate
throughout the year, or at different rates for each calendar quarter of the
year; (iii) the portion of the deferral to be credited to the Participant’s
Interest Account and Stock Account respectively; and (iv) the manner of payment
for such Deferrable Amount and for any ESOP/RSC Allocation relating to services
performed for such Class Year.  An election to defer compensation shall be
irrevocable following the end of the applicable Enrollment Period, but the
portion of the deferral to be credited to the Participant’s Interest Account and
Stock Account, respectively, may be reallocated by the Participant in the manner
specified by the Compensation Group or its authorized designee through and
including the business day immediately preceding the date on which the deferred
amount is credited to the Participant’s Account pursuant to Section 5.2.
 

 
83

--------------------------------------------------------------------------------

 Exhibit 10.03

Section 5.2.                                   Crediting of Amounts to
Accounts.  Except as otherwise provided in this Section with respect to Section
16 Insiders, amounts to be deferred each Class Year shall be credited to the
Participant’s Interest Account and/or Stock Account, as applicable, within the
Participant’s EDCP Account as of the date such amounts are otherwise
payable.  An ESOP/RSC Allocation which is made pursuant to Section 2.2 with
respect to services performed during the Class Year shall be credited to the
Participant’s EDCP Account as of the date the Company makes the contribution to
the EIP/ESOP which triggers the ESOP/RSC Allocation under this
Plan.  Notwithstanding the foregoing, for each Section 16 Insider, each and
every Deferrable Amount, when initially credited to the Participant’s EDCP
Account, shall be held in a Participant’s Interest Account until the next date
that dividends are paid on Common Stock (see Section 7.6 of this Plan), and on
such date the Deferrable Amount that would have been initially credited to the
Participant’s Stock Account but for this sentence shall be transferred, together
with allocable interest thereon, to the Participant’s Stock Account, provided
that such transfer shall be subject to the restrictions set forth in Section
7.2.
 
Section 6.                       Deferral Period.  Subject to Sections 9, 10,
and 19 hereof, the amounts credited to a Participant’s EDCP Account and earnings
thereon will be deferred until the Participant dies, becomes Disabled or has a
Termination of Employment with the Company and all of its U.S.
Subsidiaries.  Any such election shall be made during the applicable Enrollment
Period or Initial Enrollment Period on the deferred compensation form referenced
in Section 5 above.  The payment of a Participant’s Account shall be governed by
Sections 8, 9, 10, and 19, as applicable.
 
Section 7.                       Investment in the Stock Account and Transfers
Between Accounts.
 
Section 7.1.                                   Election Into the Stock
Account.  Amounts to be credited to a Participant’s Stock Account by reason of a
deferral election submitted by the Participant pursuant to Section 5.1 shall be
credited, as of the date described in Section 5.2, with that number of units of
Common Stock, and fractions thereof, obtained by dividing the dollar amount to
be credited into the respective Stock Account by the Market Value of the Common
Stock as of such date.
 
Section 7.2.                                   Transfers Between
Accounts.  Except as otherwise provided in this Section, a Participant may
direct that all or any portion, designated as a whole dollar amount, of the
existing balance of his or her Interest or Stock Account be transferred to the
other Account, effective as of (i) the date such election is made, if and only
if such election is made prior to the close of trading on the New York Stock
Exchange on a day on which the Common Stock is traded on the New York Stock
Exchange, or (ii) if such election is made after the close of trading on the New
York Stock Exchange on a given day or at any time on a day on which no sales of
Common Stock are made on the New York Stock Exchange, then on the next business
day on which the Common Stock is traded on the New York Stock Exchange (the date
described in (i) or (ii), as applicable, is referred to hereinafter as the
election’s “Effective Date”).
 
Such election shall be made in the manner specified by the Committee or its
authorized designee; provided however, that a Section 16 Insider may only elect
to transfer between his or her Accounts if he or she has made no election within
the previous six months to effect an “opposite way” fund-switching (i.e.,
transfer out versus transfer in) transfer into or out of the Stock Account or
the Eastman Stock Funds of the Eastman Investment and Employee Stock Ownership
Plan, or any other “opposite way” intra-plan transfer or plan distribution
involving a Company equity securities fund which constitutes a “Discretionary
Transaction” as defined in Rule 16b-3 under the Exchange Act.  A Participant’s
election to transfer less than all of the funds in his or her Interest Accounts
to his or her Stock Accounts shall be applied pro rata to the Interest Account
in the Participant’s EDCP Account.  The same procedure shall be followed if the
Participant elects to transfer less than all of the funds in his or her Stock
Accounts to his or her Interest Accounts.
 

 
84

--------------------------------------------------------------------------------

 Exhibit 10.03

In addition, and notwithstanding the foregoing, a Section 16 Insider’s
Deferrable Amount that is initially allocated to his or her Interest Account as
provided in Section 5.2, shall be transferred, following such initial
allocation, from the Participant’s Interest Account to his or her Stock Account
in the manner provided in Section 5.2.
 
Section 7.3.                                   Transfer Into the Stock
Account.  If a Participant elects pursuant to Section 7.2 to transfer an amount
from his or her Interest Accounts to his or her Stock Accounts, then, effective
as of the election’s Effective Date, his or her Stock Accounts shall be credited
with that number of units of Common Stock; and fractions thereof, obtained by
dividing the dollar amount elected to be transferred by the Market Value of the
Common Stock on the Valuation Date immediately preceding the election’s
Effective Date; and (ii) his or her Interest Accounts shall be reduced by the
amount elected to be transferred.
 
Section 7.4.                                   Transfer Out of the Stock
Account.  If a Participant elects pursuant to Section 7.2 to transfer an amount
from his or her Stock Accounts to his or her Interest Account, effective as of
the election’s Effective Date; (i) his or her Interest Accounts shall be
credited with a dollar amount equal to the amount obtained by multiplying the
number of units to be transferred by the Market Value of the Common Stock on the
Valuation Date immediately preceding the election’s Effective Date; and (ii) his
or her Stock Accounts shall be reduced by the number of units elected to be
transferred.
 
Section 7.5.                                   Dividend Equivalents.  Effective
as of the payment date for each cash dividend on the Common Stock, the Stock
Accounts of each Participant who had a balance in his or her Stock Accounts on
the record date for such dividend shall be credited with a number of units of
Common Stock, and fractions thereof, obtained by dividing (i) the aggregate
dollar amount of such cash dividend payable in respect of such Participant’s
Stock Accounts (determined by multiplying the dollar value of the dividend paid
upon a single share of Common Stock by the number of units of Common Stock held
in the Participant’s Stock Accounts on the record date for such dividend); by
(ii) the Market Value of the Common Stock on the Valuation Date immediately
preceding the payment date for such cash dividend.
 
Section 7.6.                                   Stock Dividends.  Effective as of
the payment date for each stock dividend on the Common Stock, additional units
of Common Stock shall be credited to the Stock Accounts of each Participant who
had a balance in his or her Stock Accounts on the record date for such
dividend.  The number of units that shall be credited to the Stock Account of
such a Participant shall equal the number of shares of Common Stock and
fractions thereof, which the Participant would have received as stock dividends
had he or she been the owner on the record date for such stock dividend of the
number of shares of Common Stock equal to the number of units credited to his or
her Stock Accounts on such record date.
 
Section 7.7.                                   Recapitalization.  If, as a
result of a recapitalization of the Company, the outstanding shares of Common
Stock shall be changed into a greater number or smaller number of shares, the
number of units credited to a Participant’s Stock Accounts shall be
appropriately adjusted on the same basis.
 
Section 7.8.                                   Distributions.  Amounts in
respect of units of Common Stock may only be distributed out of the Stock
Accounts by transfer to the Interest Accounts (pursuant to Sections 7.2 and 7.4)
or withdrawal from the Stock Accounts (pursuant to Sections 8, 9, 10, or 19),
and shall be distributed in cash.  The number of units to be distributed from a
Participant’s Stock Accounts shall be valued by multiplying the number of such
units by the Market Value of the Common Stock as of the Valuation Date
immediately preceding the date such distribution is to occur.  Pending the
complete distribution under Section 8.2 of the Stock Accounts of a Participant
who has terminated his or her employment with the Company or any of its U.S.
Subsidiaries, the Participant shall continue to be able to make elections
pursuant to Sections 7.2, 7.3, and 7.4 and his or her Stock Accounts shall
continue to be credited with additional units of Common Stock pursuant to
Sections 7.5, 7.6,   and 7.7.
 

 
85

--------------------------------------------------------------------------------

 Exhibit 10.03

Section 7.9.                                   Responsibility for Investment
Choices.  Each Participant is solely responsible for any decision to defer
compensation into his or her EDCP Stock Account, and to retain in his or her
ESOP Stock Account any amounts credited thereto, and to transfer amounts to and
from his or her Stock Accounts.  Each Participant accepts all investment risks
entailed by such decision, including the risk of loss and a decrease in the
value of the amounts he or she elects to transfer into his or her Stock
Accounts.
 
Section 8.                       Payment of Deferred Compensation.
 
Section 8.1.                                   Background.  No payment may be
made from a Participant’s Account except as provided in this Section 8 and
Sections 9, 10, and 19.
 
Manner of Payment.  Payment of a Participant’s Account shall be made in a single
lump sum or annual installments, as elected by the Participant pursuant to this
Section 8 for each Class Year.  The payment election shall apply to all amounts
deferred with respect to such Class Year, either by election pursuant to Section
2.1 or on a non-elective basis pursuant to Section 2.2.  The maximum number of
annual installments that may be elected for Class Years ending on or before
December 31, 2011 is ten.  The maximum number of annual installments that may be
elected for a Class Year beginning on or after January 1, 2012 is five.  If a
Participant elects installments, the amount of each payment shall be equal to
the value, as of the preceding Valuation Date, of the Participant’s Class Year
Account, divided by the number of installments remaining to be paid.  All
payments from this Plan shall be made in cash.
 
Section 8.2.                                   Timing of Payments.
 
(a) Subject to Sections 8.3(b), 8.3(c) and 8.3(d), payments shall commence in
the year elected by the Participant pursuant to this Section 8, up through the
tenth year following the year in which the Participant becomes Disabled or has a
Termination of Employment from the Company and all of its U.S. Subsidiaries, but
in no event may a Participant elect to have payments commence later than the
year the Participant reaches age 71.
 
(b) If payment is due from this Plan on account of Termination of Employment
(but not death or Disability) and payment is due in a lump sum, the
Participant’s right to receive such payment will be delayed until the earlier of
the Participant’s death, Disability or the first business day of the seventh
month following the date of the Participant’s Termination of Employment (subject
to the exceptions specified in the Final 409A Regulations).
 
(c) If payment(s) are due from this Plan on account of Termination of Employment
(but not death or Disability) and payments are due in annual installments, the
Participant’s right to begin to receive such payments will be delayed until the
earlier of the Participant’s death, Disability or the first business day of the
seventh month following the date of the Participant’s Termination of Employment
(subject to the exceptions specified in the Final 409A Regulations) and the
remaining installment payments will be paid on the anniversary of the
Participant’s first installment payment.  For purposes of this Plan, each
installment payment under an election of installment payments made for a Class
Year ending on or before December 31, 2011 shall be considered to be a separate
payment for purposes of the Final 409A Regulations.  For Class Years beginning
on or after January 1, 2012, installment payments under an election of
installment payments (or a default payment in the form of installment payments)
shall be treated as a single payment for purposes of the Final 409A Regulations.
 

 
86

--------------------------------------------------------------------------------

 Exhibit 10.03

(d) If payment(s) are due from this Plan on account of Disability, and payments
are due in annual installments, payments from the Participant’s Account shall
commence as soon as administratively practicable, but no later than ninety (90)
days, following the date on which Participant is determined to be Disabled, and
the remaining installment payments will be paid on each anniversary of the
initial payment date.  If payment is due from this Plan on account of Disability
in a lump sum, payment shall be made to the Participant as soon as
administratively practicable, but no later than ninety (90) days, following the
date on which the Participant is determined to be Disabled.
 
Section 8.3.                                   Valuation.  The amount of each
payment shall be equal to the value, as of the preceding Valuation Date, of the
Participant’s EDCP Account, divided by the number of remaining payments to be
paid.  If payment of a Participant’s EDCP Account is to be paid in installments
and the Participant has a balance in his or her Stock Account at the time of the
payment of an installment, the amount that shall be distributed from his or her
Stock Account shall be the amount obtained by multiplying the total amount of
the installment determined in accordance with the immediately preceding sentence
by the percentage obtained by dividing the balance in the Stock Account as of
the immediately preceding Valuation Date by the total value of the Participant’s
EDCP Account as of such date.  Similarly, in such case, the amount that shall be
distributed from the Participant’s Interest Account shall be the amount obtained
by multiplying the total amount of the installment determined in accordance with
the first sentence of this Section 8.4 by the percentage obtained by dividing
the balance in the Interest Account as of the immediately preceding Valuation
Date by the total value of the Participant’s EDCP Account as of such date.
 
Section 8.4.                                   Participant Payment Elections.  A
Participant must elect the method of payment under Section 8.2 and the
commencement of payment under Section 8.3 for the amounts deferred with respect
to a particular Class Year before the end of the Enrollment Period (or Initial
Enrollment Period, if applicable) for that Class Year.  If a Participant fails
to make a method of payment or commencement of payment election, the default
payment provisions of Section 8.6 shall apply.  A Participant may elect to
subsequently change a payment election only in accordance with the provisions of
Section 8.7.
 
Section 8.5.                                   Default Payment Distribution
Elections.  If a Participant does not have a valid election in force at the time
of Termination of Employment for any Class Year beginning in 2005 or later, then
(i) if the value of his Account as of the last Valuation Date of the calendar
year in which he has a Termination of Employment is less than ten thousand
dollars ($10,000), then the value of his Class Year Account(s) for which a valid
distribution election does not exist shall be paid in a single lump sum to the
Participant on the first business day of the seventh month following the
Participant’s Termination of Employment date; and (ii) if the value of his
Account as of the last Valuation Date of the calendar year in which he has a
Termination of Employment is ten thousand dollars ($10,000) or more, then the
value of his Class Year Account(s) for which a valid distribution election does
not exist shall be paid in five (5) annual installments beginning on the first
business day of the seventh month following the Participant’s Termination of
Employment date with the remaining installments paid to the Participant on each
anniversary of the initial payment date.
 
This Section 8.6 shall apply regardless of the Participant’s age on the date of
his Termination of Employment.
 
Section 8.6.                                   Special Payment Election Rules.
 
(a) Notwithstanding Sections 8.2, 8.3, 8.5 and 8.6, if a Participant terminates
employment less than one (1) year after the date he first becomes eligible to
participate in this Plan, then an election made by the Participant under this
Section 8 no later than thirty (30) days after the date he first becomes
eligible to participate in this Plan shall continue in effect for the remainder
of the Class Year to which such election relates.
 

 
87

--------------------------------------------------------------------------------

 Exhibit 10.03

(b) The timing of a distribution of a Participant’s Account may not be
accelerated, except in the event of an Unforeseeable Emergency or other
permissible acceleration of distribution under the following sections of the
Final 409A Regulations:  Section 1.409A-3(j)(4)(iii) (conflicts of interest),
(j)(4)(vi) (payment of employment taxes), (j)(4)(vii) (payment upon income
inclusion under Code Section 409A), (j)(4)(ix) (plan terminations and
liquidation), (j)(4)(xi) (payment of state, local or foreign taxes),
(j)(4)(xiii) (certain offsets) and (i)(4)(xiv) (bona fide disputes).
 
(c) Any change which delays the timing of distributions or changes the form of
distributions from a Participant’s Account may be made only if the following
requirements are met:
 
(i) Any election to change the time and form of distribution may not take effect
until at least 12 months after the date on which the election is made;
 
(ii) Other than in the event of death, the first payment with respect to the
election described in (i) above, must be deferred for a period of at least 5
years from the date such payment otherwise would have been made; and
 
(iii) Any election related to a payment to be made at a specified time may not
be made less than 12 months prior to the date of the first scheduled payment.
 
Any election to change the time or form of distribution from a Participant’s
Account must be in effect at least 12 months before the Participant’s
Termination of Employment in order to be valid.  The election shall be
irrevocable once it is made.
 
Section 9.                       Payment of Deferred Compensation After
Death.  If a Participant dies prior to complete payment of his or her EDCP
Account, the balance of such Account, valued as of the Valuation Date
immediately preceding the date payment is made, shall be paid in a single, lump
sum payment no later than ninety (90) days after the Participant’s death
to:  (i) the beneficiary or contingent beneficiary designated by the Participant
in accordance with procedures established by the Compensation Group, or (ii) in
the absence of a valid designation of a beneficiary or contingent beneficiary,
the legal representative of the deceased Participant’s estate.
 
Section 10.                                 Acceleration of Payment for
Unforeseeable Emergency.
 
Section 10.1.                                   Unforeseeable Emergency.  Upon
written approval from the Company’s senior executive officer responsible for
human resources (“Senior HR Executive”), with respect to Participants other than
executive officers of the Company, and by the Compensation Committee, with
respect to Participants who are executive officers of the Company, and subject
to the restrictions in the next two sentences, a Participant, whether or not he
or she is still employed by the Company or any of its U.S. Subsidiaries, may be
permitted to receive all or part of his or her Account if the Company’s Senior
HR Executive (or his delegate), or the Compensation Committee, as applicable,
determines that the Participant has suffered an Unforeseeable Emergency.  The
amount distributed may not exceed the amount necessary to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution.  A distribution on account of
Unforeseeable Emergency may not be made to the extent that such Unforeseeable
Emergency is or may be relieved through (i) reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship) or (iii) by cessation of deferrals under the Plan.
 

88
 

--------------------------------------------------------------------------------

 Exhibit 10.03

Section 10.2.                                   Section 16 Insiders.  A Section
16 Insider may only receive a payment from his or her Stock Account pursuant to
this Section 10 if he or she has made no election within the previous six months
to effect a fund-switching transfer into the Stock Account or the Eastman Stock
Fund of the Eastman Investment Plan or any other “opposite way” intra-plan
transfer into a Company equity securities fund which constitutes a
“Discretionary Transaction” as defined in Rule 16b-3 under the Exchange Act.  If
such a payment occurs while the Participant is employed by the Company or any of
its U.S. Subsidiaries, any election to defer compensation for the year in which
the Participant receives a payment shall be ineffective as to compensation
earned for the pay period following the pay period during which the payment is
made and thereafter for the remainder of such Class Year and shall be
ineffective as to any other compensation elected to be deferred for such Class
Year.
 
Section 10.3.                                   Pro Rata Withdrawal.  A
Participant’s election to receive payment of less than all of the funds in his
or her Account under Section 10.1 above shall be applied pro rata to all of the
Participant’s sub-accounts under this Plan (i.e., to the two investment accounts
under the EDCP Account).
 
Section 11.                                 Non-Competition and Non-Disclosure
Provision.  Participant will not, without the written consent of the Company,
either during his or her employment by Company or any of its U.S. Subsidiaries
or thereafter, disclose to anyone or make use of any confidential information
which he or she has acquired during his or her employment relating to any of the
business of the Company or any of its subsidiaries, except as such disclosure or
use may be required in connection with his or her work as an employee of Company
or any of its U.S. Subsidiaries.  During a Participant’s employment by the
Company or any of its U.S. Subsidiaries, and for a period of two years after the
termination of such employment, he or she will not, without the written consent
of the Company, either as principal, agent, consultant, employee or otherwise,
engage in any work or other activity in competition with the Company in the
field or fields in which he or she has worked for the Company or any of its U.S.
Subsidiaries.  The agreement in this Section 11 applies separately in the United
States and in other countries but only to the extent that its application shall
be reasonably necessary for the protection of the Company.  Any consent of the
Company under this Section shall be provided by the Senior HR Executive.
 
Section 12.                                 Participant’s Rights Unsecured.  The
benefits payable under this Plan shall be paid by the Company each year out of
its general assets.  To the extent a Participant acquires the right to receive a
payment under this Plan, such right shall be no greater than that of an
unsecured general creditor of the Company.  No amount payable under this Plan
may be assigned, transferred, encumbered or subject to any legal process for the
payment of any claim against a Participant.  No Participant shall have the right
to exercise any of the rights or privileges of a shareowner with respect to the
units credited to his or her Stock Accounts.
 
Section 13.                                 No Right to Continued
Employment.  Participation in this Plan shall not give any employee any right to
remain in the employ of the Company or any of its U.S. Subsidiaries.  The
Company and each employer U S. Subsidiary reserve the right to terminate any
Participant at any time.
 
Section 14.                                 Statement of Account.  Statements
will be made available no less frequently than annually to each Participant or
his or her estate showing the value of the Participant’s Account.
 
Section 15.                                 Deductions.  The Company will
withhold to the extent required by law an applicable income and other taxes from
amounts deferred or paid under this Plan.
 
Section 16.                                 Administration.
 
Section 16.1.                                   Responsibility.  Except as
expressly provided otherwise herein, the Compensation Committee shall have total
and exclusive responsibility to control, operate, manage and administer this
Plan in accordance with its terms.
 

  89
 

--------------------------------------------------------------------------------

 Exhibit 10.03

Section 16.2.                                   Authority of the Compensation
Committee.  The Compensation Committee shall have all the authority that may be
necessary or helpful to enable it to discharge its responsibilities with respect
to this Plan.  Without limiting the generality of the preceding sentence, the
Compensation Committee shall have the exclusive right to interpret this Plan, to
determine eligibility for participation in this Plan, to decide all questions
concerning eligibility for and the amount of benefits payable under this Plan,
to construe any ambiguous provision of this Plan, to correct any default, to
supply any omission, to reconcile any inconsistency, and to decide any and all
questions arising in the administration, interpretation, and application of this
Plan.
 
Section 16.3.                                   Discretionary Authority.  The
Compensation Committee shall have full discretionary authority in all matters
related to the discharge of its responsibilities and the exercise of its
authority under this Plan including, without limitation, its construction of the
terms of this Plan and its determination of eligibility for participation and
benefits under this Plan.  It is the intent that the decisions of the
Compensation Committee and its action with respect to this Plan shall be final
and binding upon all persons having or claiming to have any right or interest in
or under this Plan and that no such decision or action shall be modified upon
judicial review unless such decision or action is proven to be arbitrary or
capricious.
 
Section 16.4.                                   Authority of Senior HR
Executive.  Where expressly provided for under Sections 8, 10, 11 and 22, the
authority of the Compensation Committee is delegated to the Company’s Senior HR
Executive, and to that extent the provisions of Section 16.1 through 16.3 above
shall be deemed to apply to such Senior HR Executive.
 
Section 16.5.                                   Delegation of Authority.  The
Compensation Committee may provide additional delegation of some or all of its
authority under this Plan to any person or persons provided that any such
delegation be in writing.
 
Section 17.                                 Amendment.  The Board may suspend or
terminate this Plan at any time; provided that any payments on account of
termination of the Plan must comply with the requirements of Section
1.409A-3(j)(4)(ix) of the Final 409A Regulations.  In addition, the Board may,
from time to time, amend this Plan in any manner without shareowner approval;
provided however, that the Board may condition any amendment on the approval of
shareowners if such approval is necessary or advisable with respect to tax,
securities, or other applicable laws.  However, no amendment, modification, or
termination shall, without the consent of a Participant, adversely affect such
Participant’s accruals in his or her EDCP Account as of the date of such
amendment, modification, or termination.
 
Section 18.                                 Governing Law.  This Plan shall be
construed, governed and enforced in accordance with the law of Tennessee, except
as such laws are preempted by applicable federal law.
 
Section 19.                                 Change in Control.
 
Section 19.1.                                   Background.  The terms of this
Section 19 shall immediately become operative, without further action or consent
by any person or entity, upon a Change in Control, and once operative shall
supersede and control over any other provisions of this Plan.
 
Section 19.2.                                   Amendment On or After Change in
Control.  On or after a Change in Control, no action, including, but not by way
of limitation, the amendment, suspension or termination of this Plan, shall be
taken which would affect the rights of any Participant or the operation of this
Plan with respect to the balance in the Participant’s EDCP Account without the
written consent of the Participant, or, if the Participant is deceased, the
Participant’s beneficiary under this Plan (if any).
 

 
90

--------------------------------------------------------------------------------

 Exhibit 10.03

Section 19.3.                                   Attorney Fees.  The Company
shall pay all reasonable legal fees and related expenses incurred by a
Participant in seeking to obtain or enforce any payment, benefit or right such
participant may be entitled to under this Plan after a Change in Control;
provided, however, the Participant shall be required to repay any such amounts
to the Company to the extent a court of competent jurisdiction issues a final
and non-appealable order setting forth the determination that the position taken
by the Participant was frivolous or advanced in bad faith.  For purposes of this
Section 19.3, the legal fees and related expenses must be incurred by the
Participant within 5 years of the date the Change in Control occurs.  All
reimbursements must be paid to the Participant by the Company no later than the
end of the tax year following the tax year in which the expense is incurred.
 
Section 20.                                 Compliance with SEC Regulations.  It
is the Company’s intent that this Plan comply in all respects with Rule 16b-3 of
the Exchange Act, and any regulations promulgated thereunder.  If any provision
of this Plan is found not to be in compliance with such rule, the provision
shall be deemed null and void.  All transactions under this Plan, including, but
not by way of limitation, a Participant’s election to defer compensation under
Section 7 and withdrawals in the event of a Hardship or Unforeseeable Emergency
under Section 10, shall be executed in accordance with the requirements of
Section 16 of the Exchange Act, as amended and any regulations promulgated
thereunder.  To the extent that any of the provisions contained herein do not
conform with Rule 16b-3 of the Exchange Act or any amendments thereto or any
successor regulation, then the Committee may make such modifications so as to
conform this Plan to the Rule’s requirements.
 
Section 21.                                 Successors and Assigns.  This Plan
shall be binding upon the successors and assigns of the parties hereto.
 
Section 22.                                 Claims Procedures.
 
(a) Benefits under this Plan will be paid only if the Committee decides in its
discretion that the applicant is entitled to them.  In accordance with Section
16.4, the Committee has determined that all claims for benefits under the Plan
shall be submitted to the Senior HR Executive, which shall have the initial
responsibility for determining the eligibility of any Participant or beneficiary
for benefits.  Applications for benefits shall be submitted within two years of
the later of (i) the date on which payment of benefits under the Plan was made,
or (ii) the date on which the action complained or grieved of occurred.  The
Senior HR Executive may adopt forms for the submission of claim for benefits in
which case all claims for benefits shall be filed on such forms.
 
(b) Any claims for benefits shall be made in writing and shall set forth the
facts which such Participant or beneficiary believes to be sufficient to entitle
him to the benefit claimed.  Each such claim must be supported by such
information and data as the Senior HR Executive deems relevant and
appropriate.  Evidence of age, marital status (and, in the appropriate
instances, health, death or Disability), and location of residence shall be
required of all claims for benefits.
 
(c) If a claim for benefits is denied in whole or in part, the Senior HR
Executive shall give the claimant written notice of the decision within ninety
(90) days of the date the claim was submitted.  Such written notice shall set
forth in a manner calculated to be understood by the claimant (i) the specific
reason or reasons for the denial; (ii) specific references to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim, along
with an explanation of why such material or information is necessary; and (iv)
appropriate information about the steps to be taken if the claimant wishes to
submit the claim for review of the denial.
 
(d) The ninety-day period for review of a claim for benefits may be extended for
an additional ninety (90) days by a written notice to the claimant setting forth
the reason for the extension, which notice shall be furnished to the claimant
before the end of the original ninety (90) day period.
 

 
91

--------------------------------------------------------------------------------

 Exhibit 10.03

(e) The Committee has delegated to the Investment Plan Committee of the EIP/ESOP
(“IPCO”) the authority to review appeals of adverse benefit determinations under
this Plan.  If a claim for benefits is denied in whole or in part, the claimant
or his duly authorized representative, at the claimant’s sole expense, may
appeal the denial to IPCO within sixty (60) days of receipt of the denial.  In
pursuing his appeal, the claimant or his duly authorized representative:
 
(i) may request in writing that IPCO review the denial;
 
(ii) may review pertinent documents; and
 
(iii) may submit issues and comments in writing.
 
The decision on review shall be made within sixty (60) days of receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than one-hundred twenty (120) days after receipt of the request
for review.  If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
sixty-day period.  The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and in the
event of an adverse decision on review shall give the specific reason or reasons
for the denial, shall include specific references to the provision of the plan
on which any claim denial is based, and shall inform the claimant that access
will be afforded to all documents pertinent to the claim for benefits.  No
action at law or in equity to recover benefits under the Plan shall be commenced
later than one year from the date a decision on review is furnished to the
claimant.
 
(f) All power and authority granted to the Committee for purposes of this
provision may be delegated by the Committee to any person, committee, or entity
pursuant to a specific or general delegation.
 
Section 23.                                 Compliance with Section 409A.  At
all times during each Class Year, this Plan shall be administered and
interpreted in accordance with the requirements of Code Section 409A and the
Final 409A Regulations.  In all cases, the provisions of this Section shall
apply notwithstanding any contrary provision of the Plan that is not contained
in this Section.
 

 
92

--------------------------------------------------------------------------------

 Exhibit 10.03



SCHEDULE A




[intentionally blank]





93
 
 
